Citation Nr: 1227142	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Appellant is a Veteran who served on active duty from May 1954 to April 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue on appeal was characterized as service connection for a variously diagnosed psychiatric disability, to include PTSD.  Since the record shows other psychiatric diagnoses, and in light of the U.S. Court of Appeals for Veteran's Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The Veteran had also initiated appeals of denials of service connection for asbestosis, sleep apnea, and residuals of frostbite of the bilateral lower extremities.  He withdrew his appeals pertaining to asbestosis and sleep apnea in March 2009.  An August 2010 DRO decision granted him service connection for residuals of frostbite of both lower extremities; consequently, these matters are not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In Clemons, supra, the Court held, in essence, that (except for certain circumstances not present in this case) the scope of a service connection for PTSD claim encompasses all psychiatric diagnoses shown by the record.  In the instant case the Veteran's claim has been developed and adjudicated as one of service connection for PTSD (although the rating decision identification of the issues includes "also claimed as nightmares and shown as anxiety, panic disorder").  The record reflects that the Veteran has been assigned psychiatric diagnoses that include depression, anxiety, and panic disorder.  In a statement received in March 2007, his private physician (E.A., M.D.) has indicated he has treated the Veteran for disabilities including PTSD, anxiety, and depression since 2001.  Treatment reports associated with the claims file (including Virtual VA) do not include any records from Dr. E, A. pertaining to treatment for psychiatric disability.  Such records are pertinent evidence in the matter at hand, and must be secured.  Development for the records will require the Veteran's co-operation-he will have to provide releases.

The Veteran is advised that a governing regulation provides that when evidence (to include authorizations for release of private records) requested in connection with a claim for VA benefits is not received within a year following the request; the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The Veteran is not shown to have served in combat.  In an October 2007 statement he indicates that his Personal Assault service connection for PTSD claim is based on "extremely frigid circumstances" of his service in Korea.  He has not identified any personal/sexual assault as such, and his claim does not appear to be premised on a theory of entitlement under 3.304(f)(5).  Significantly, the April 2008 rating decision that continued the denial of the instant claim based the decision in part on a finding that the Veteran had not served in Korea, and advised that the claim would be reconsidered if service in Korea was shown.  The RO has now conceded that the Veteran served in Korea (his DD Form 214 shows a year and 27 days of unspecified foreign service and he has submitted credible supporting evidence of such service).  In October 2009, Dr. EA stated the  Veteran had "probable PTSD" that was related to time spent in Korea, including cold weather, seeing the aftermath of the war, and the starvation of Korean nationals.  The only readjudication of the claim since, in an August 2010 supplemental statement of the case (SSOC), appears to find that such alleged stressors are inadequate (and that no other stressor event is shown).  Sufficiency of an alleged stressor is a medical question (See Cohen v. Brown, 10 Vet. App. 128 (1997)); the Veteran has not been afforded a VA examination to address such question (or establish or rule out the diagnosis of PTSD).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should arrange for all VCAA-mandated notice and assistance to the Veteran, and upon his response further develop and adjudicate (including as ordered below) the instant claim as one encompassing all psychiatric disabilities shown by the record.  

2.  The RO should obtain the necessary authorization from the Veteran and secure for the record from Dr. E.A. the complete clinical records of all treatment he has provided the Veteran for psychiatric disability since 2001.  If the Veteran does not provide the release request, the claim should be processed further under 38 C.F.R. § 3.158(a).  If Dr. E.A. does not respond to the RO/s request for records, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private medical records are received.   

3. After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether he has PTSD (or another psychiatric disability) that is related to his active service. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's exposure to the harsh climate conditions of service in Korea has been conceded (but that combat service is not shown). The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner should provide opinions that respond to the following. 

(a) Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or better probability) have a diagnosis of PTSD based on the alleged stressor of his service in the harsh conditions of Korea (to include his acquiring his service connected cold injury residuals therein)?  If not, please identify what factors needed for such diagnosis under DSM-IV is not shown. 

(b) As to any/each psychiatric disability entity other than PTSD diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) etiologically related to the Veteran's service, including as due to frostbite/cold weather exposure in Korea, or is secondary to (was caused or aggravated by) the service connected cold injury residuals.  

The examiner must explain the rationale for all opinions. 

2.  The RO should then readjudicate the claim (to encompass all psychiatric diagnoses shown by the record).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

